Exhibit 10.1

 

AMENDMENT NO. 10 AND AGREEMENT

 

This AMENDMENT NO. 10 AND AGREEMENT (this “Amendment”) dated as of September 30,
2014 (the “Effective Date”) is among Bonanza Creek Energy, Inc., a Delaware
corporation (the “Borrower”), the Guarantors (as defined in the Credit Agreement
referred to below), the Lenders (as defined below), and KeyBank National
Association, as Administrative Agent and as Issuing Lender (as such terms are
defined below).

 

RECITALS

 

A.            The Borrower is party to that certain Credit Agreement dated as of
March 29, 2011 (as amended by Amendment No. 1 dated as of April 29, 2011,
Amendment No. 2 & Agreement dated as of September 15, 2011, the Resignation,
Consent and Appointment Agreement and Amendment Agreement dated as of April 6,
2012, Amendment No. 3 & Agreement dated as of May 8, 2012, Amendment No. 4 dated
as of July 31, 2012, Amendment No. 5 dated as of October 30, 2012, Amendment
No. 6 dated as of March 29, 2013, Amendment No. 7 dated as of May 16, 2013,
Amendment No. 8 dated as of November 6, 2013, and Amendment No. 9 dated as of
May 14, 2014 and as the same may be further amended, restated or otherwise
modified from time to time, the “Credit Agreement”) among the Borrower, the
lenders party thereto from time to time (the “Lenders”), and KeyBank National
Association (as successor in interest to BNP Paribas), as administrative agent
(in such capacity, the “Administrative Agent”) and as issuing lender (in such
capacity, the “Issuing Lender”).  Each capitalized term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, unless expressly provided to the contrary.

 

B.            The Lenders wish to, subject to the terms and conditions of this
Amendment, (i) increase the Borrowing Base and (ii) amend the Credit Agreement
as provided herein.

 

THEREFORE, the Borrower, the Guarantors, the Administrative Agent, the Issuing
Lender, and the Lenders hereby agree as follows:

 

Section 1.              Defined Terms.  As used in this Amendment, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.

 

Section 2.              Other Definitional Provisions.  Article, Section,
Schedule, and Exhibit references are to Articles and Sections of and Schedules
and Exhibits to this Amendment, unless otherwise specified.  All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified.  The words “hereof”, “herein”, and “hereunder” and words of similar
import when used in this Amendment shall refer to this Amendment as a whole and
not to any particular provision of this Amendment.  The term “including” means
“including, without limitation,”.  Paragraph headings have been inserted in this
Amendment as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Amendment and shall not be used
in the interpretation of any provision of this Amendment.

 

--------------------------------------------------------------------------------


 

Section 3.              Redetermination of Borrowing Base.

 

(a)           Subject to the terms of this Amendment and in accordance with
Section 2.02(b)(i) of the Credit Agreement, as amended hereby, as of the
Effective Date, the Borrowing Base shall be $600,000,000, and such Borrowing
Base shall remain in effect at such amount until the Borrowing Base is
redetermined in accordance with Section 2.02 of the Credit Agreement.

 

(b)           The redetermination of the Borrowing Base pursuant to this
Section 3 shall constitute the scheduled redetermination of the Borrowing Base
pursuant to Section 2.02 of the Credit Agreement with respect to the Internal
Engineering Report dated effective July 1, 2014.

 

Section 4.              Amendments to Credit Agreement.

 

(a)           The preamble to the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

This Credit Agreement dated as of March 29, 2011 is among Bonanza Creek
Energy, Inc., a Delaware corporation (the “Borrower”), the Lenders (as defined
below), KeyBank National Association, as Administrative Agent and Issuing Lender
(each term as defined below) for such Lenders, Wells Fargo Bank, National
Association, as syndication agent (the “Syndication Agent”), and Royal Bank of
Canada, as documentation agent (the “ Documentation Agent”).

 

(b)           Section 1.01 of the Credit Agreement is hereby amended by deleting
the following defined terms: “Co-Documentation Agent” and “Co-Syndication
Agent”.

 

(c)           Section 1.01 of the Credit Agreement is hereby amended by adding
the following new defined terms:

 

“Documentation Agent” is defined in the preamble.

 

“Syndication Agent” is defined in the preamble.

 

(d)           Section 1.01 of the Credit Agreement is hereby amended by deleting
the definition of “Aggregate Threshold Amount” in its entirety and replacing it
with the following new definition:

 

“Aggregate Threshold Amount” means the sum of $500,000,000 plus the total of all
Threshold Amount Increases effected under Section 2.17.

 

(e)           Section 9.08 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

Section 9.08         Additional Agents. None of the Sole Lead Arranger, the Book
Runner, the Documentation Agent or the Syndication Agent shall have any duties,
obligations or liabilities in their respective capacities as arranger, book
runner, documentation agent or syndication agent.  Without limiting the
foregoing, none of the Sole Lead

 

2

--------------------------------------------------------------------------------


 

Arranger, the Book Runner, the Syndication Agent or the Documentation Agent
shall have or be deemed to have any fiduciary relationship with any Lender, any
Issuing Lender or the Administrative Agent.  Each Lender acknowledges that it
has not relied, and will not rely, on the Sole Lead Arranger, the Book Runner,
the Syndication Agent or the Documentation Agent in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

(f)            Schedule II to the Credit Agreement is hereby deleted in its
entirety and replaced with the new Schedule II attached hereto.

 

Section 5.              Representations and Warranties.  The Borrower and each
Guarantor represents and warrants that: (a) the representations and warranties
contained in the Credit Agreement and the representations and warranties
contained in the other Loan Documents are true and correct in all material
respects on and as of the Effective Date as if made on and as of such date,
except to the extent that any such representation or warranty expressly relates
solely to an earlier date, in which case such representation or warranty is true
and correct in all material respects as of such earlier date; (b) no Default has
occurred and is continuing; (c) the execution, delivery and performance of this
Amendment are within the corporate or limited liability company, as applicable,
power and authority of such Person and have been duly authorized by appropriate
corporate or limited liability company, as applicable, action and proceedings;
(d) this Amendment constitutes the legal, valid, and binding obligation of such
Person enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and general principles of equity; (e) there
are no governmental or other third party consents, licenses and approvals
required in connection with the execution, delivery, performance, validity and
enforceability of this Amendment; (f) the Liens under the Security Instruments
are valid and subsisting and secure Borrower’s obligations under the Loan
Documents; and (g) as to each Guarantor, it has no defenses to the enforcement
of its Guaranty.

 

Section 6.              Conditions to Effectiveness.  This Amendment shall
become effective on the Effective Date and enforceable against the parties
hereto upon the occurrence of the following conditions precedent:

 

(a)           The Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of:

 

(i)            this Amendment duly and validly executed and delivered by duly
authorized officers of the Borrower, the Guarantors, the Issuing Lender and the
Lenders; and

 

(ii)           a Note payable to the order of each Lender in the amount of its
Commitment duly and validly executed and delivered by duly authorized officers
of the Borrower.

 

(b)           No Default shall have occurred and be continuing as of the
Effective Date.

 

(c)           The representations and warranties in this Amendment shall be true
and correct in all material respects.

 

3

--------------------------------------------------------------------------------


 

(d)           The Borrower shall have paid (i) all costs and expenses which have
been invoiced and are payable pursuant to Section 10.04 of the Credit Agreement,
and (ii), if any Lender’s share of the allocated Borrowing Base as of the
Effective Date after taking into account the redetermination of the Borrowing
Base set forth herein (such Lender’s “New Allocation”) shall be greater than
such Lender’s share of the allocated Borrowing Base prior to giving effect to
the redetermination of the Borrowing Base set forth herein (such Lender’s
“Existing Allocation”), to the Administrative Agent for the account of each such
Lender, an upfront fee in the amount equal to .25% of the difference between the
Existing Allocation of such Lender and the New Allocation of such Lender.

 

Section 7.              Acknowledgments and Agreements.

 

(a)           The Borrower acknowledges that on the date hereof all Obligations
are payable without defense, offset, counterclaim or recoupment.

 

(b)           The Administrative Agent, the Issuing Lender and the Lenders
hereby expressly reserve all of their rights, remedies, and claims under the
Loan Documents.  Nothing in this Amendment shall constitute a waiver or
relinquishment of (i) (1) any Default or Event of Default under any of the Loan
Documents, (2) any of the agreements, terms or conditions contained in any of
the Loan Documents, or (3) any rights or remedies of the Administrative Agent,
the Issuing Lender or any Lender with respect to the Loan Documents, or (ii) the
rights of the Administrative Agent, the Issuing Lender or any Lender to collect
the full amounts owing to them under the Loan Documents.

 

(c)           Each of the Borrower, the Administrative Agent, the Issuing Lender
and the Lenders does hereby adopt, ratify, and confirm the Credit Agreement, as
amended and otherwise modified hereby, and acknowledges and agrees that the
Credit Agreement, as amended and otherwise modified hereby, is and remains in
full force and effect, and the Borrower acknowledges and agrees that its
liabilities and obligations under the Credit Agreement, as amended and otherwise
modified hereby, are not impaired in any respect by this Amendment.

 

(d)           From and after the Effective Date, all references to the Credit
Agreement and the Loan Documents shall mean such Credit Agreement and such Loan
Documents as amended and otherwise modified by this Amendment.

 

(e)           This Amendment is a Loan Document for the purposes of the
provisions of the other Loan Documents.  Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Amendment shall
be a Default or Event of Default, as applicable, under the Credit Agreement.

 

Section 8.              Reaffirmation of Guaranty.  Each Guarantor hereby
ratifies, confirms, acknowledges and agrees that its obligations under its
Guaranty, as amended and otherwise modified hereby, are in full force and effect
and that such Guarantor continues to unconditionally and irrevocably guarantee
the full and punctual payment, when due, whether at stated maturity or earlier
by acceleration or otherwise, of all of the Obligations, as such Obligations may
have been amended by this Amendment, and its execution and delivery of this
Amendment does not indicate or establish an approval or consent requirement by
the Guarantor in connection with the execution and delivery of amendments,
consents or waivers to the Credit Agreement or any of the other Loan Documents.

 

4

--------------------------------------------------------------------------------


 

Section 9.              Counterparts.  This Amendment may be signed in any
number of counterparts, each of which shall be an original and all of which,
taken together, constitute a single instrument.  This Amendment may be executed
by facsimile signature or signature delivered by other electronic means and all
such signatures shall be effective as originals.

 

Section 10.            Successors and Assigns.  This Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted pursuant to the Credit Agreement.

 

Section 11.            Invalidity.  In the event that any one or more of the
provisions contained in this Amendment shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Amendment.

 

Section 12.            Governing Law.  This Amendment shall be deemed to be a
contract made under and shall be governed by and construed in accordance with
the laws of the State of Texas.

 

Section 13.            RELEASE.  THE BORROWER ACKNOWLEDGES THAT ON THE DATE
HEREOF ALL OBLIGATIONS ARE PAYABLE WITHOUT DEFENSE, OFFSET, COUNTERCLAIM OR
RECOUPMENT.  IN ADDITION, EACH OF THE BORROWER, THE GUARANTORS AND EACH OF THEIR
RESPECTIVE SUBSIDIARIES (FOR THEMSELVES AND THEIR RESPECTIVE SUCCESSORS, AGENTS,
ASSIGNS, TRANSFEREES, OFFICERS, DIRECTORS, EMPLOYEES, SHAREHOLDERS, ATTORNEYS
AND AGENTS) HEREBY RELEASES ANY AND ALL CLAIMS, CAUSES OF ACTION OR OTHER
DISPUTES IT MAY HAVE AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, ANY
OF THE LENDERS, LEGAL COUNSEL TO THE ADMINISTRATIVE AGENT, THE ISSUING LENDER OR
ANY OF THE LENDERS, CONSULTANTS HIRED BY ANY OF THE FOREGOING, OR ANY OF THEIR
RESPECTIVE AFFILIATES, SUBSIDIARIES, SHAREHOLDERS, AGENTS, DIRECTORS, OFFICERS,
EMPLOYEES, REPRESENTATIVES, SUCCESSORS OR ASSIGNS OF ANY KIND OR NATURE ARISING
OUT OF, RELATED TO, OR IN ANY WAY CONNECTED WITH, THE CREDIT AGREEMENT OR THE
LOAN DOCUMENTS, IN EACH CASE WHICH MAY HAVE ARISEN ON OR BEFORE THE DATE OF THIS
AMENDMENT.  EACH OF THE BORROWER, THE GUARANTORS AND THEIR RESPECTIVE
SUBSIDIARIES HEREBY ACKNOWLEDGES THAT IT HAS READ THIS AMENDMENT AND HAS
CONFERRED WITH ITS COUNSEL AND ADVISORS REGARDING ITS CONTENT, INCLUDING THIS
SECTION 13, AND IS FREELY AND VOLUNTARILY ENTERING INTO THIS AMENDMENT, AND
HEREBY AGREES TO WAIVE ANY CLAIM THAT THE TERMS OF THIS AMENDMENT (INCLUDING,
WITHOUT LIMITATION, THE RELEASES CONTAINED HEREIN) ARE INVALID OR OTHERWISE
UNENFORCEABLE.

 

Section 14.            Entire Agreement.  THIS AMENDMENT, THE CREDIT AGREEMENT
AS AMENDED BY THIS AMENDMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

5

--------------------------------------------------------------------------------


 

EXECUTED effective as of the date first above written.

 

 

BORROWER:

BONANZA CREEK ENERGY, INC.

 

 

 

 

 

 

 

By:

/s/ William J. Cassidy

 

Name: William J. Cassidy

 

Title:    Executive Vice President and Chief Financial Officer

 

 

GUARANTORS:

 

 

BONANZA CREEK ENERGY OPERATING COMPANY, LLC

 

 

 

 

 

By:

/s/ William J. Cassidy

 

Name: William J. Cassidy

 

Title:    Executive Vice President and Chief Financial Officer

 

 

 

 

 

BONANZA CREEK ENERGY RESOURCES, LLC

 

 

 

 

 

 

By:

/s/ William J. Cassidy

 

Name: William J. Cassidy

 

Title:    Executive Vice President and Chief Financial Officer

 

 

 

 

 

BONANZA CREEK ENERGY MIDSTREAM, LLC

 

 

 

 

 

 

By:

/s/ William J. Cassidy

 

Name: William J. Cassidy

 

Title:    Executive Vice President and Chief Financial Officer

 

Signature Page to Amendment No. 10 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

 

BONANZA CREEK ENERGY UPSTREAM LLC

 

 

 

 

 

 

 

By:

/s/ William J. Cassidy

 

Name: William J. Cassidy

 

Title:    Executive Vice President and Chief Financial Officer

 

 

 

 

 

HOLMES EASTERN COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ William J. Cassidy

 

Name: William J. Cassidy

 

Title:    Executive Vice President and Chief Financial Officer

 

Signature Page to Amendment No. 10 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT/

 

ISSUING LENDER/LENDER:

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender, and a
Lender

 

 

 

 

 

 

By:

/s/ George E. McKean

 

Name: George E. McKean

 

Title: Senior Vice President

 

Signature Page to Amendment No. 10 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

COMPASS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Rhianna Disch

 

Name: Rhianna Disch

 

Title: Vice President

 

Signature Page to Amendment No. 10 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

SOCIÉTÉ GÉNÉRALE, as a Lender

 

 

 

 

 

 

By:

/s/ Elena Robciuc

 

Name: Elena Robciuc

 

Title: Managing Director

 

Signature Page to Amendment No. 10 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

BMO HARRIS FINANCING, INC., as a Lender

 

 

 

 

 

 

By:

/s/ Gumaro Tijerina

 

Name: Gumaro Tijerina

 

Title: Managing Director

 

Signature Page to Amendment No. 10 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

WELLS FARGO BANK. N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Jonathan Herrick

 

Name: Jonathan Herrick

 

Title: Vice President

 

Signature Page to Amendment No. 10 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Ryan Fuessel

 

Name: Ryan Fuessel

 

Title: Authorized Signor

 

Signature Page to Amendment No. 10 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

By:

/s/ Evans Swann, Jr.

 

Name: Evans Swann, Jr.

 

Title: Authorized Signatory

 

Signature Page to Amendment No. 10 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

CADENCE BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Steven Taylor

 

Name: Steven Taylor

 

Title: Vice President

 

Signature Page to Amendment No. 10 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

IBERIABANK, as a Lender

 

 

 

 

 

 

By:

/s/ W. Bryan Chapman

 

Name: W. Bryan Chapman

 

Title: Executive Vice President

 

Signature Page to Amendment No. 10 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

By:

/s/ Terry Donovan

 

Name: Terry Donovan

 

Title: Managing Director

 

Signature Page to Amendment No. 10 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------